Citation Nr: 0105518	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  00-03 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE


Entitlement to an increased evaluation for aneurysm of the 
left popliteal artery with arteriosclerosis obliterans, 
status post surgical repair, currently rated as 60 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel



REMAND

The veteran served on active duty from November 1949 to 
August 1962.  

This appeal arises from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied the veteran's claim for an 
increased rating for aneurysm of the left popliteal artery 
with arteriosclerosis obliterans.  

During the pendency of this appeal VA published new 
regulations for rating disability of the cardiovascular 
system.  62 Fed. Reg. 65207-65224 (December 11, 1997) 
(effective January 12, 1998).  Prior to January 12, 1998, VA 
regulations provided for a 60 percent rating for a 
symptomatic aneurysm of any large lower extremity artery.  
38 C.F.R. § 4.104, Diagnostic Code 7111 (1998).  The note 
which follows Diagnostic Code 7111 states that post-operative 
residuals with graft insertion were rated under the most 
appropriate analogy, e.g., 7116, etc. with minimum rating of 
20 percent.  

Diagnostic Code 7116 provided that criteria for rating 
disability due to intermittent claudication.  A 60 percent 
rating was assigned for persistent coldness of the extremity 
with claudication on minimal walking.  A 100 percent rating 
was assigned with severe intermittent claudication with 
marked circulatory changes such as to produce total 
incapacity or to require house or bed confinement.  38 C.F.R. 
§ 4.104, Diagnostic Code 7116 (1998).  

Effective January 12, 1998, the VA Schedule of Ratings for 
Cardiovascular Disabilities was amended.  The new criteria 
provides for a 100 percent rating for any large artery 
aneurysm if symptomatic.  38 C.F.R. § 4.104, Diagnostic Code 
7111 (2000).

The medical evidence of record has raised two questions.  
Does the veteran currently have an aneurysm?  If so are his 
current symptoms due to the aneurysm, or to obstruction of 
the artery, or to his current varicosities?  If the current 
symptoms are attributable to obstruction of the artery his 
disability would be rated not under Diagnostic Code 7111, but 
would more appropriately be rated under Diagnostic Code 7114 
for evaluating arteriosclerosis obliterans.  

Two surgeries were performed in service for the purpose of 
repairing the aneurysm.  In August 1955 the artery was 
resected.  In November 1957 the veteran reported burning pain 
in the lower leg which was aggravated with walking and 
running.  A sympathectomy of the left lumbar was performed.  

In April 1962 the veteran complained of swelling of the right 
knee and was admitted to the hospital.  Examination revealed 
a large pulsating mass in the left popliteal space.  A 
femoral arteriogram was performed.  The femoral arteriogram 
revealed the presence of a large popliteal aneurysm on the 
left.  Immediate surgery to repair the aneurysm was 
recommended.

The veteran was transferred to Fitzsimmons General Hospital 
for treatment.  He was admitted in May 1962.  At the time of 
admission he complained of intermittent claudication and pain 
in the popliteal region with some minimal swelling of the 
area.  Examination revealed a large, 6 by 4 centimeter 
pulsating mass in the left popliteal region.  In June 1962 an 
operative arteriogram was performed.  It revealed complete 
obstruction of the popliteal artery, however, adequate 
collateral circulation was present.  It was decided that no 
definitive surgery could be done.  Because adequate 
collateral circulation was present it was decided that a 
repair graph would not be performed.  

In October 1962 the VA examiner specifically noted a palpable 
arterial aneurysm in the left popliteal fossa.  Later VA 
examinations do not include a notation that an aneurysm was 
found.  In June 1984 the examiner noted a slight prominence, 
but on palpation it did not pulsate.  Subsequent VA 
examinations do not confirm or rule out the presence of an 
aneurysm.

The current record does not reflect whether or not the 
veteran has any current disability due to the lumbar 
sympathectomy or whether the currently diagnosed varicosities 
are a residual of the veteran's service-connected disability.  

As an additional matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), which, among other things, 
redefines the obligations of VA with respect to the duty to 
assist.  Since it has already been determined that a remand 
is necessary in the instant case, the Board is of the opinion 
that the RO should address in the first instance whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000. 

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should request the veteran to 
identify all health care providers who 
have treated him in the recent past for 
residuals of a left popliteal aneurysm 
with arteriosclerosis.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which have not been 
previously secured.  

2.  The veteran should be afforded an 
examination by one or more contributing 
physicians to determine if the veteran 
currently has an aneurysm of the left 
popliteal artery and if it is 
symptomatic.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
should comment on whether or not the 
veteran has ischemic limb pain at rest or 
deep ischemic ulcers.  The ankle/brachial 
index based on Doppler study should be 
reported.  The examiner is requested to 
specifically answer the following 
questions:  Does the veteran currently 
have a left popliteal aneurysm?  If so, 
is it symptomatic?  Does the veteran have 
any residuals of the lumbar sympathectomy 
in service?  Also, is it at least as 
likely as not that the current 
varicosities are causally related to the 
veteran's in-service left popliteal 
artery aneurysm with arteriosclerosis 
obliterans?

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in compliance 
with the directives of this remand and if 
not, the RO should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
requested above, the RO should then 
readjudicated the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review.

If the benefits sought on appeal remain denied, the veteran 
and his representative should be provided with an appropriate 
supplemental statement of the case and be given opportunity 
to respond.  The case should then be returned to the Board 
for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



